     Case 3:20-cv-00523-MMD-CLB Document 7 Filed 09/17/20 Page 1 of 2



1

2

3                                UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     INCLINE CAPITAL GROUP, LLC,                       Case No. 3:20-cv-00523-MMD-CLB

7                                    Plaintiff,                        ORDER
             v.
8
      OPTUM SERVICES, INC.,
9
                                  Defendant.
10

11

12          Defendant Optum Services, Inc. (“Optum”) removed this case from Nevada state

13   court on September 15, 2020, based on diversity jurisdiction. (ECF No. 1.) Federal district

14   courts have original jurisdiction over civil actions where the matter is between citizens of

15   different states, and where the amount in controversy exceeds $75,000. See 28 U.S.C.

16   § 1332(a). Although corporations are citizens of any state in which they are incorporated

17   or have their principal place of business, “an LLC is a citizen of every state of which its

18   owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d

19   894, 899 (9th Cir. 2006).

20          Optum asserts that complete diversity exists because “Incline Capital is and at all

21   relevant times has been a citizen of Nevada.” (ECF No. 1 at 2.) But as “the party asserting

22   diversity jurisdiction[, Optum] bears the burden of proof.” Kanter v. Warner-Lambert Co.,

23   265 F.3d 853, 857-58 (9th Cir. 2001). Optum has not met its burden. Instead, Optum has

24   yet to identify any members of Plaintiff (an LLC) or clarify whether those members are

25   citizens of different states than Defendant. Neither Optum’s petition for removal (ECF No.

26   1 at 1-4) nor its attached exhibit (ECF No. 1 at 6-160) satisfies the diversity of citizenship

27   requirement under 28 U.S.C. § 1332(a).

28          It is therefore ordered that Optum must show cause as to why the Court should not
     Case 3:20-cv-00523-MMD-CLB Document 7 Filed 09/17/20 Page 2 of 2



1    remand this case. Optum must file a response within 10 days of the date of entry of this

2    order. It is further ordered that Plaintiff Incline Capital Group, LLC may file a further

3    response to Optum’s response, within five days after Optum files its response to this

4    order.

5             DATED THIS 17th day of September 2020.

6

7
                                              MIRANDA M. DU
8                                             CHIEF UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                2
